Citation Nr: 1441594	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder disorder, to include as secondary to residuals of separation of the left shoulder with degenerative joint disease.

2.  Entitlement to an effective date prior to March 12, 2009 for a grant of service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for right shoulder disability and determined that new and material evidence had not been submitted to reopen the Veteran's claim for entitlement to service connection for residuals of a right foot injury.

The Veteran presented testimony via videoconference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is associated with the record.

In September 2013, the Board reopened and remanded the Veteran's claim for entitlement to service connection for residuals of a right foot injury and remanded his claim for entitlement to service connection for a right shoulder disability.  

In a July 2014 rating decision, the Appeals Management Center (AMC) granted service connection for plantar fasciitis (claimed as residuals of right foot injury).  As such, the issue of entitlement to service connection for this disorder is no longer on appeal.  However, the Veteran has disagreed with the effective date assigned for the grant of service connection for plantar fasciitis.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A right shoulder disorder was not manifested during service; arthritis of the right shoulder was not diagnosed within the first post-service year; and a right shoulder disorder is not otherwise related to active service or to a service-connected disability.
 

CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder, to include as secondary to service-connected left shoulder disability, have not been met.  38 U.S.C.A. §§ 1112, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.307, 3.309 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in August 2009 and September 2012, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence he was expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the letters met the notice requirements set out in Dingess.  The August 2009 letter also informed him of the types of evidence that would be considered to substantiate his claim for service connection on a direct basis.  The September 2012 letter included information regarding the evidence necessary for a service connection claim as secondary to a service-connected disability.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the Veteran did not receive notification with regard to secondary service connection claims prior to the initial unfavorable decision.  However, as the claim was subsequently readjudicated by way of supplemental statements of the case issued in December 2012 and July 2014, there was no prejudice to the Veteran.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
VA provided the Veteran the opportunity to have a hearing.  He testified before the undersigned Veterans Law Judge in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2013 hearing the undersigned Veterans Law Judge clarified that the issue on appeal was entitlement to service connection for a right shoulder disability, and sought information as to his claim that his right shoulder disorder was secondary his service-connected left shoulder disability.  He also sought information as to treatment to determine whether all relevant records had been obtained.  Ultimately the claim was remanded to obtain treatment records and an examination.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case was remanded in September 2013 for the following development.

The Board noted in the remand that some VA medical records reflecting treatment beginning in 1973 were included in the claims file, but it was unclear whether these records were complete.  In addition, the Veteran testified that he started receiving treatment for his right shoulder in Houston in the 1990's.  Accordingly, the Board's instructions included obtaining records from the San Francisco VA medical facilities from 1973 to present and from the Houston VA medical facilities from 1990 to present.  Records from the Houston VA medical center since 1992 have been obtained and associated with the claims file.  The AMC made several attempts to obtain records since the Veteran's release from active duty in 1973 from the San Francisco VA medical center.  In February 2014, the AMC was informed that the records had been transferred to the Oakland VA outpatient clinic.  The AMC requested these records and was informed in June 2014 by the Oakland VA outpatient clinic that the records are unavailable.  The originating agency made a determination that the records were unavailable (did not exist) and the Board finds that further attempts to obtain these records would be futile.

The Board's instructions also included obtaining a complete copy of the June 2013 Social Security Administration (SSA) determination and any records relied upon in making that determination.  The Veteran's records from SSA have been obtained and associated with the record.

Finally, in its remand, the Board determined that a September 2012 VA opinion was inadequate with regard to whether the Veteran's right shoulder disorder was secondary to his service-connected left shoulder disability, as the examiner did not provide a rationale for his opinion.  The Board remanded for an addendum to provide a rationale for this opinion.  

On remand, the Veteran was provided with a VA examination in May 2014.  The examiner indicated that there was no evidence of complaints of right shoulder pain in the Veteran's service treatment records.  The service treatment records do, in fact, reflect a single report of right shoulder pain in August 1969.  Nevertheless, the overall evidence of record is against the Veteran's claim for entitlement for service connection on a direct basis.  The September 2012 VA opinion was adequate as to the issue of service connection on a direct basis, as it was based upon an accurate assessment of the Veteran's history and addressed the in-service treatment of his right shoulder.  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  As such, the Board finds that the May 2014 VA examination report and opinion are sufficient for rating purposes when considered with the overall evidentiary record.  Another remand to obtain further opinion with regard to service connection on a direct basis would serve no useful purpose.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to the issue of entitlement to service connection for a right shoulder disorder as secondary to his service-connected left shoulder disability, the Board finds that the May 2014 opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service VA medical records and examination reports and records from the Social Security Administration (SSA) have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran has contended that his right shoulder disability began in service.  He asserted that he began receiving treatment for his right shoulder disability within a year after leaving service.  He has also asserted that his right shoulder disorder is secondary to his service-connected left shoulder disability.  At his videoconference hearing, the Veteran testified that his employment required him to work with both arms above his head, and that he overcompensated for his service-connected left shoulder disorder by using his right arm more. 

Service treatment records reflect that the Veteran reported right shoulder pain in August 1969.  There was some limitation of motion and muscle spasm in an area of the right scapula.  The remaining service treatment records are negative for any reports of or treatment for right shoulder pain.  The Veteran's separation Report of Medical Examination revealed normal upper extremities.

VA medical records showing treatment beginning in 1973 reflect treatment for a left shoulder disability, but no treatment for or complaints of pain in the right shoulder.  The Veteran filed claims of service connection for a number of disorders, including left shoulder disability, in 1973; there was no mention of right shoulder disability.  VA medical records reflecting treatment from December 1997 to February 2000 did not show any complaints of or treatment for a right shoulder disorder.

VA medical records show that in December 2001, the Veteran reported right shoulder pain that had been present for one month.  A contemporaneous VA X-ray revealed a small calcification indicating possible tendonitis, with no fracture or dislocation.  A February 2002 arthrogram showed evidence of a partial rotator cuff tear.  A November 2002 VA X-ray reflected degenerative changes at the acromioclavicular joint.  A March 2005 X-ray revealed osteoarthritis of the right acromioclavicular joint.  

An October 2008 VA medical record reflected the Veteran's reports that he worked as an electronics technician which required using both arms.  He indicated that he used his right arm more than his left because of pain and had developed pain in right shoulder.  In November 2008, the Veteran reported greater than 20 years of left shoulder pain with current right shoulder pain.  

A September 2012 VA examination report shows the diagnoses of record were right shoulder degenerative joint disease and rotator cuff tear.  The Veteran claimed that his right shoulder disorder was incurred by an injury in service in August 1969.  In addition, the Veteran reported the onset of right shoulder pain was five to seven years prior to the examination, with no injury.  

The examiner noted that service treatment records reflected that the Veteran was seen in August 1969 for muscle spasms on the area of the right scapula.  A December 2001 VA treatment record reflected that he had pain in his shoulders for one month.  Since that time, he had received treatment for bilateral shoulder pain.  The examiner opined that the onset of his right shoulder disorder was not related to service, as he had has right shoulder problems years after the military separation.  As to whether the Veteran's right shoulder disorder was secondary to his service-connected left shoulder disorder, the examiner noted that the Veteran was right handed and opined that he did not use his right shoulder to compensate function of his left one.  In addition, the examiner found that there was no evidence of any aggravation by his left shoulder.  He concluded that the Veteran's right shoulder disorder was most likely related to aging process

The Veteran was afforded another VA examination in May 2014.  The diagnosis was impingement syndrome and partial rotator cuff tear with mild acromioclavicular joint osteoarthritis.  The examiner opined that the Veteran's right shoulder disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner found that there was no evidence of complaint or treatment for right shoulder in service, and that there was no medical evidence to suggest that the left shoulder can or would aggravate the opposite joint. The examiner concluded that the Veteran had age acquired minimal osteoarthritis of right shoulder. 

Analysis

The medical evidence of record clearly shows that the Veteran has current diagnoses of impingement syndrome, and partial rotator cuff tear with mild acromioclavicular joint osteoarthritis, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his right shoulder disorder to service or to his service-connected left shoulder disability, to include whether his left shoulder disability has aggravated his right shoulder disorder.  

The Veteran has reported that he began having right shoulder problems in service. See December 2009 notice of disagreement.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses, such as pain.  Layno, supra.  

The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

In this case, the Board finds that the Veteran's reports of right shoulder pain beginning in service and continuing since that time are not credible, for the following reasons.  While the Veteran's service treatment records reflect that he was seen once for right shoulder pain and limitation of motion in August 1969, the Veteran did not report any right shoulder pain at any time over the following four years of service.  He reported separating his left acromioclavicular joint, but did not report any problems with his right shoulder at separation. These lay statements found in medical records when medical treatment was being rendered may be afforded greater weight in deciding the claim.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, the Veteran has contradicted himself with regard to the onset of his right shoulder pain.  In December 2001, the Veteran reported right shoulder pain that had been present for one month.  At his September 2012 examination, the Veteran indicated that he felt his right shoulder disability was due to his in-service injury, but contended that his right shoulder pain began five to seven years earlier.  At his hearing, the Veteran presented testimony that his right shoulder had been injured in service and that he had pain since service; however, when the undersigned Veterans Law Judge asked to clarify which shoulder he was referring to, the Veteran indicated that he was talking about his left shoulder disability, which is presently service-connected.  When he filed his initial compensation claims in 1973, he included the left shoulder, but made no mention of the right shoulder.  It seems reasonable that if his right shoulder continued to be symptomatic, he would have mentioned this when filing his compensation claim for left shoulder and other disability symptomatic at time of service discharge.  For these reasons the Board concludes that the Veteran's statements with regard to the in-service onset of his right shoulder disability and the continuation of it from his discharge are not credible. 

Finally, the Veteran's statements with regard to the in-service onset of his right shoulder pain are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  The medical records of evidence reflect that the Veteran did not report any right shoulder difficulties after service until December 2001.  There is no medical evidence showing treatment for over 25 years after his release from service.  However, the Veteran's medical records reflect ongoing treatment for a variety of other medical issues, including his left shoulder disability.  The lack of medical evidence, when considered in addition to the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  

The Board notes that there is no medical evidence providing an etiology between the Veteran's current right shoulder disorder and his time on active duty.  The VA examiner who provided the September 2012 opinion reviewed the evidence of record, including his service treatment records and post-service medical records, along with his lay statements, and found that the Veteran's right shoulder disorder is not related to service.  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994). The examiner instead attributed his right shoulder disorder with the aging process.

With regard to his service connection claim on a secondary basis, the May 2014 examiner reviewed the evidence of record including the Veteran's contentions regarding his use of both arms overhead for his work and the effects of his left shoulder disability on his right shoulder, yet still determined that there was no medical evidence to suggest that the left shoulder caused or aggravated his right shoulder disability.  The examiner concluded that the Veteran had age acquired minimal osteoarthritis of right shoulder.

As such, there is no medical evidence of a nexus between the Veteran's current disability and his active duty or a service-connected disability.  Boyer, Allen.

The Board notes that arthritis is a disorder for which presumptive service connection is available.  However, there is no evidence in the claims file that the Veteran's arthritis in his right shoulder was identified in service or manifested to a compensable degree within one year of his discharge.  In addition, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic back disorder during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, Walker, 10 Vet. App. 494-97.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.    

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that pain may be due to underlying disability, including degenerative changes, is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in his right shoulder are related to his in-service pain has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA examination reports are more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  

Therefore, while the Veteran is competent to describe his right shoulder pain, the Board accords his statements regarding the etiology of his right shoulder disability little probative value.  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his right shoulder disorder and military service or his service-connected left shoulder disability.  In contrast, the VA examiners took into consideration all the relevant facts and reviewed the entire claims file in providing opinions.  As such, the Board accords greater probative weight to the VA examiner opinions.

As such, the Board finds that service connection for a right shoulder disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a right shoulder disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for right shoulder disorder is denied.



REMAND

In a July 2014 rating decision, the AMC granted service connection for plantar fasciitis (claimed as residuals of right foot injury) with an evaluation of 10 percent effective March 12, 2009.   In July 2014, the Veteran submitted a notice of disagreement with the effective date assigned in this decision. This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to these issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Action should be taken pursuant to 38 C.F.R. § 19.26  in response to the July 2014 notice of disagreement to issue a statement of the case pertaining to effective date of March 12, 2009 for the grant of service connection for plantar fasciitis, so the Veteran may have the opportunity to complete the appeal by filing a substantive appeal. Thereafter, if a timely substantive appeal is filed, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


